Case 1:16-cv-04756-NGG-JO Document 279 Filed 10/24/18 Page 1 of 3 PageID #: 4549



                          UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF EASTERN NEW YORK


  MARTÍN JONATHAN BATALLA VIDAL,
  ANTONIO ALARCON, ELIANA FERNANDEZ,
  CARLOS VARGAS, MARIANO
  MONDRAGON, and CAROLINA FUNG FENG,
  on behalf of themselves and all other similarly
  situated individuals, and MAKE THE ROAD
  NEW YORK, on behalf of itself, its members, its           Case No. 1:16-cv-04756 (NGG) (JO)
  clients, and all similarly situated individuals.
                                                            MOTION TO WITHDRAW AS
                 Plaintiffs,                                COUNSEL
                         v.

  KIRSTJEN M. NIELSEN, Secretary of the
  Department of Homeland Security, JEFFERSON
  BEAUREGARD SESSIONS III, Attorney General
  of the United States, and DONALD J. TRUMP,
  President of the United States,

                 Defendants.

                           MOTION TO WITHDRAW AS COUNSEL

        PLEASE TAKE NOTICE THAT counsel for Plaintiffs hereby moves the Court for an

 Order, pursuant to Local Rule 1.4 to allow Justin B. Cox to withdraw as counsel of record for

 Plaintiffs in this matter as his employment with the National Immigration Law Center has

 concluded.

        WHEREFORE, the undersigned counsel respectfully requests this Honorable Court enter

 an Order granting the motion to withdraw. A proposed order is attached.




 Dated: October 24, 2018                             Respectfully submitted,

                                                      /s/ Joshua Rosenthal
                                                     Joshua Rosenthal (pro hac vice)
                                                     NATIONAL IMMIGRATION LAW CENTER
Case 1:16-cv-04756-NGG-JO Document 279 Filed 10/24/18 Page 2 of 3 PageID #: 4550



                                          3450 Wilshire Blvd. #108-62
                                          Los Angeles, CA 90010
                                          T: (213) 639-3900
                                          rosenthal@nilc.org
                                          Attorney for Plaintiffs
Case 1:16-cv-04756-NGG-JO Document 279 Filed 10/24/18 Page 3 of 3 PageID #: 4551




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 24, 2018 I electronically filed the foregoing Motion to

 Permit Withdrawal of Counsel and [Proposed] Order granting the same with the Clerk of the

 Court for the United States District Court for the Eastern District of New York by using the

 CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that

 service will be accomplished by the CM/ECF system.


                                              /s/ Joshua Rosenthal
                                              Joshua Rosenthal (pro hac vice)
